Mr. Justice Brown delivered the opinion of the court. The defendant in error, the plaintiff below, secured a judgment against the plaintiffs in error, the defendants below, for $225.75 for damage done to his automobile through the negligence of said defendants. This writ of error is brought to reverse this judgment. The only point argued is that thus summed up in the brief of the plaintiffs in error: “We respectfully submit that the testimony of Mr. Politz should have been excluded; that it was admittedly incompetent except as expert testimony; that no expert evidence was admissible on the question of the cost of repairs, there being better evidence available; that he was not properly qualified and could not properly have testified as an expert even if expert evidence had been' admissible. Excluding his testimony, we submit that there is no evidence of damage and can be no recovery, at least none beyond nominal damages. ’ ’ We do not think these objections are well taken. For the purposes of our review it is established that the injury to plaintiff’s automobile was caused by plaintiff’s negligence. The reasonable cost of repair of that injury was the proper measure of damages. That reasonable cost of repair was what an automobile repair man would, in accordance with the market and usual rates, charge for the work and material necessary. This was what Politz testified to. We think he was eminently qualified from his proved experience to be a judge of it. In addition he supervised the repairs. What was actually paid would only be admissible in such a case as this as showing what the reasonable cost would be. Travis v. Pierson, 43 Ill. App. 579. The judgment is affirmed. Affirmed.